By the Court.
A paper purporting to be a bill of exceptions, but which is not signed as required by statute, will not be considered as a part of the record, although the journal entry in the case recites that a bill of exceptions was duly signed, sealed, allowed and ordered to be made part of the record, and no other paper purporting to be a bill of exceptions appears in the files of the ease. Rankin v. Sanderson, 35 Ohio St. 482, approved and followed.

Judgment of the district court reversed and that of the common pleas affirmed.